1099 NEW YORK AVENUE NW, SUITE 900
WASHINGTON, DC 20002




FILED VIA ECF                                                                  Lindsay Harrison
                                                                               Tel 202 639-6865
                                                                               lharrison@jenner.com
May 11, 2020


    Hon. Paul W. Grimm
    United States District Court, District of Maryland
    6500 Cherrywood Lane
    Suite 465A
    Greenbelt, MD 20770

          Re:    Springmeyer v. Marriott International, Inc., Case No.: 20-cv-00867-PWG (D.
          Md.) – Joint Letter In Advance Of Initial Conference Call

Dear Judge Grimm:

         On April 27, 2020, the Court ordered the parties to coordinate an initial case management
conference via Zoom in this case. (Dkt. 20 (the “Order”).) The Order instructed the parties to
arrange a preliminary conference call with the Court to discuss scheduling, an agenda, and
procedures for the Zoom case management conference. (Id.) The Order further set out certain
case scheduling and discovery issues for the parties to discuss, and invited the parties to file a joint
letter in advance of the preliminary conference call. (Id.)

        The preliminary conference call is scheduled for May 13, 2020 at 2:30 p.m. To address
the Court’s inquiry, the parties’ preference is that the conference take place without a court
reporter. The parties respectfully submit this joint letter setting forth the parties’ positions on
certain preliminary scheduling and discovery issues in this case. As explained below, the Plaintiff
and Defendant in this case both agree that this case should not be consolidated into or coordinated
with the existing MDL case before this Court.1

I.        Marriott Intends To File A Motion To Dismiss

        Marriott intends to file a motion to dismiss in this case, which Marriott understands is
subject to the Court’s Order regarding the filing of motions. (Dkt. 11.) The specific grounds for
the motion are under consideration. Pursuant to the Court’s COVID-19 standing order, Marriott’s
motion to dismiss is due July 24, 2020.




1
 Likewise, the parties do not believe Rahman v. Marriott Int’l, Inc., No. 8:20-cv-00654 (C.D. Cal.) (“Rahman”),
should be consolidated into the existing MDL case before this Court.

CHICAGO LONDON LOS ANGELES NEW YORK WASHINGTON, DC                            WWW.JENNER.COM
May 11, 2020
Page 2

II.        The Events At Issue In Springmeyer Are Not Related To The Events At Issue In The
           MDL

        The parties appreciate that the Court, and Special Master Judge Facciola, have spent
considerable time and effort overseeing a complex multi-district litigation involving Marriott and
a data intrusion that occurred on a segregated Starwood reservations system between 2014 and
2018. In re Marriott Int’l, Inc., Consumer Data Sec. Breach Litig., No. 19-md-2879 (D. Md.).
Both Springmeyer and Marriott agree, however, that this case is unrelated to the MDL and no
efficiencies would be gained by joining them in any respect. To the contrary, doing so would
delay resolution of both the MDL and this case.

         First and foremost, the cases concern starkly different circumstances. The Court is already
familiar with the facts involved in the MDL, so the parties here will not belabor them. In short,
that litigation involves a data incident announced in November 2018 arising from the use of
malware, potentially by a state actor, to execute a network intrusion on a segregated Starwood
network from 2014 through 2018. That incident had no effect on any existing Marriott system.
The data involved included credit card and passport information, mostly encrypted. None of those
circumstances exist in Springmeyer. Springmeyer involves misuse of a web-based application by
a franchisee’s employee(s) starting in January 2020. The application was designed to be accessed
by hotel employees to facilitate guest service in hotels. But in January 2020, the credentials of
two employees were misused to look up customer information that the employees did not need in
order to provide guest service related to Marriott’s Bonvoy guest loyalty program. The
information included customer names and addresses, loyalty account information (i.e., account
numbers and points balances), and information from partnerships and affiliations linked to Marriott
Bonvoy accounts (e.g., linked airline loyalty programs and numbers), but appears not to have
included passport or credit card numbers. It appears the employee’s purpose was to steal customer
loyalty points.2 It is NOT, as the MDL plaintiffs assert in their letter to the Court, a second, smaller
data breach in any way related to or similar to the events involved in the MDL.

        Hence, the circumstances of the MDL and Springmeyer are entirely distinct—the MDL
involves an alleged network intrusion by unauthorized users employing malware, and Springmeyer
involves alleged misconduct by franchise employee(s) with authorized access to a Marriott
application. The cases concern circumstances occurring years apart (in the MDL, access from
2014 to 2018; in Springmeyer, access in January and February 2020), on different systems (in the
MDL, access to a segregated Starwood network; in Springmeyer, access to a web-based Marriott
application), using different methods of access (in the MDL, use of malware, potentially by a state
actor; in Springmeyer, misuse of credentials by franchisee employee(s)), concerning different sets
of hotels (in the MDL, Starwood; in Springmeyer, Marriott hotels utilizing a particular customer
support application), and involving different types of information (in the MDL, including credit
card and passport information; in Springmeyer, access to guest loyalty information). See Exhibit
A (chart summarizing factual differences).

        Second, because of the different circumstances, discovery in Springmeyer will not overlap
in any meaningful way with discovery in the MDL. By December 2018, and long before the events

2
    It is Marriott’s position that any stolen points were restored to the correct accounts after the activity was discovered.


                                                              2
May 11, 2020
Page 3

in Springmeyer, the segregated Starwood network at issue in the MDL was taken offline
permanently. Discovery in the MDL is currently focused on the alleged vulnerabilities in the
Starwood network, and the discovery date range ends in early 2019. Likewise, because the
Starwood network was segregated, discovery in the MDL has focused on Starwood rather than
Marriott. As well, because the MDL involves a network intrusion through use of malware,
discovery has—appropriately—not focused on issues pertaining to franchisees, including
supervision of hotel-level employees or misuse of authorized credentials by employees. And
because the data allegedly targeted in the MDL incident included largely encrypted payment card
and passport information—none of which is allegedly involved in Springmeyer—discovery related
to that alleged harm likewise has no relevance to the alleged harm in Springmeyer. Indeed, at this
time, Plaintiff’s position is that she does not need, or want, the voluminous discovery produced in
the MDL pertaining to the 2014 to 2018 data incident.

        Third, the injunctive relief sought in the MDL will not address Plaintiff’s claims in
Springmeyer, and the injunctive relief sought in Springmeyer will not address any of the plaintiffs’
claims in the MDL. Any injunctive relief in the MDL would likely be tailored to the intrusion via
malware and alleged vulnerabilities in the Starwood network. The Springmeyer plaintiff seeks
injunctive relief to safeguard customer information in the separate Marriott web-based application.
Both requests are tethered, as they must be, to the specific information and putative classes at issue
in the suits. Because the scope of each case is so different, the relief sought in one has no bearing
on the other.

        Fourth, the cases also involve significantly different putative classes of customers. The
data incident at issue in the MDL is alleged to involve information from as many as hundreds of
millions of customers—essentially, any guest who made a reservation with a Starwood hotel over
the years leading up to 2018. Springmeyer involves information for approximately 5.2 million
guests—a subset of guests whose information was accessible through the relevant Marriott
application. Any overlap among putative class members is purely coincidental.

         Given these extensive differences, coordinating discovery in this case with the MDL would
undermine, rather than further, the efficient administration of both actions. Combining pre-trial
discovery in cases with significant factual differences does not lead to efficiencies, it unnecessarily
burdens and complicates all of the cases. That is why the Judicial Panel on Multidistrict Litigation
regularly refuses to consolidate such cases into a single MDL. For example, in In re Nexium
(Esomeprazole) Products Liability Litigation, the Panel refused to transfer a potential tagalong
case involving the same pharmaceutical company and the same medication, but different injuries
that required different evidence to prove. 908 F. Supp. 2d 1362, 1364 (J.P.M.L. 2012); see also
In re Jamster Mktg. Litig., MDL No. 1751, 2008 WL 4482307, at *6 (S.D. Cal. Sept. 29, 2008)
(denying motion to stay and explaining that the “primary purpose of MDL proceedings . . .[is] not
to use [them] as a means to expand the scope of the litigation beyond the core issues identified by
the JPML”); Target Therapeutics, Inc. v. Scimed Life Sys., No. C-94-20775 RPA, 1996 WL
241692, at *13 (N.D. Cal. May 2, 1996) (denying motion to relate cases involving catheter
technology that involved “significantly different” catheter products), vacated on other grounds,
113 F.3d 1256 (Fed. Cir. 1997). Indeed, in its order creating the In re Marriott MDL, the Panel
relied on the fact that all of the consolidated cases “arise from the same data breach.” In re Marriott
Int’l, Inc., Customer Data Sec. Breach Litig., 363 F. Supp. 3d 1372, 1374 (J.P.M.L. 2019). That


                                                  3
May 11, 2020
Page 4

is not true of Springmeyer or Rahman. Cf. Notice to Counsel, Dkt. 249, In re Marriott Int’l, Inc.,
MDL No. 2879 (J.P.M.L. Apr. 22, 2020) (declining to issue Conditional Transfer Order for
Rahman). Coordinating Springmeyer discovery with the MDL discovery will delay and
complicate both Springmeyer and the MDL, without any meaningful benefits.

         These differences also strongly weigh against the MDL plaintiffs’ recent request that they
be permitted to de facto consolidate Springmeyer into the MDL by amending their Second
Amended Complaint to include the Springmeyer allegations. The Panel’s clerk already concluded
that the facts of Rahman—and by implication Springmeyer—were not appropriate for inclusion in
the MDL. Cf. Notice to Counsel, Dkt. 249, In re Marriott Int’l, Inc., MDL No. 2879 (J.P.M.L.
Apr. 22, 2020). That decision necessarily concluded that Rahman (and Springmeyer) do not
involve “common questions of fact” with the MDL and that consolidation would not “promote the
just and efficient conduct of such actions.” 28 U.S.C. § 1407(a). An amendment or supplement
under Rule 15 is not an appropriate mechanism for the MDL plaintiffs to revisit that decision. If
some of the MDL plaintiffs believe they suffered injuries from the events alleged in Springmeyer,
any such claims are being pursued by Plaintiff in this putative class case. There is no reason to
delay and complicate an already highly complex MDL. Marriott will address this issue more fully
in its opposition to the MDL plaintiffs’ request for leave to amend.

        Because the relatedness (or lack thereof) of Springmeyer and the MDL is essential to
setting an efficient schedule in this case, the parties respectfully request it be included for
discussion during the upcoming conference call and Zoom status conference.

III.   A Special Master Is Not Necessary Or Appropriate For This Case

        The parties believe a discovery special master is unnecessary for this case. Special masters
are used to manage complex pre- or post-trial issues that cannot be addressed “effectively and
timely” without the special master. Fed. R. Civ. P. 53(a). This is a single putative consumer class
action. Unlike the MDL, this case does not involve multiple tracks of litigation with dozens of
separate suits and claims. The consumer information allegedly at issue in this case is also more
limited than in the MDL, and the relevant time period much shorter as well. Discovery will be far
less complex than the MDL, and is easily manageable within the Court’s ordinary discovery
procedures. See Madrigal Auto Labs., Inc. v. Cello, Ltd., 799 F.2d 814, 821 n.2 (2d Cir. 1986)
(“[T]he fact that the case involves complex issues of fact and law is no justification for reference
to a Master . . . .”) (quotations and alterations omitted)).

       Nor would it be efficient to extend the mandate of the existing MDL Special Master to this
case. As described above, it is unlikely discovery will materially overlap with the MDL. The time
ranges, search terms, custodians, and data sources all will be different, making historical
knowledge and prior discovery decisions from the MDL less relevant.

IV.    The Parties Intend To Enter Into A Joint Agreed Protective Order And An ESI
       Discovery Protocol

       The parties intend to enter into a joint agreed protective order, with Rule 502 protections,
and an ESI discovery protocol. In an effort to proceed as efficiently as possible, the parties will


                                                 4
May 11, 2020
Page 5

use the MDL protective order as a starting point. The parties also will discuss which portions of
the ESI discovery protocol from the MDL can be adopted in full or adapted to fit this case, though
as explained above, the protocol may differ materially given the different facts and circumstances
involved.

        The parties expect to present a proposed agreed protective order and ESI discovery protocol
to the Court for approval within 45 days of the Zoom case management conference.

Respectfully submitted,

 /s/ John A. Yanchunis                                /s/   David W. DeBruin

 John A. Yanchunis (pro hac vice)                     Lindsay C. Harrison (pro hac vice)
 Jean S. Martin (pro hac vice)                        David W. DeBruin
 Ryan J. McGee (pro hac vice)                         Jenner & Block LLP
 Morgan & Morgan                                      1099 New York Avenue NW
 Complex Litigation Group                             Suite 900
 201 N. Franklin St., 7th Floor                       Washington, DC 20002
 Tampa, FL 33602                                      Tel: (202) 639-6865
 Tel: (813) 223-5505                                  Fax: (202) 639-6066
 Fax: (813) 223-5402
                                                      Attorneys for Defendant Marriott
 William H. Murphy III (Bar No. 30126)                International, Inc.
 Murphy, Falcon & Murphy, P.A.
 One South Street, 30th Floor
 Baltimore, MD 21202
 Tel: (410) 951-8744
 Fax: (410) 539-6599

 Attorneys for Plaintiff Springmeyer




                                                5
